                                          Case 20-40042-KKS                  Doc 2    Filed 01/30/20       Page 1 of 4
FLNB LF 13-21 (Rev. 12/17)
                                                                     UNITED STATES BANKRUPTCY COURT
                                                                 NORTHERN DISTRICT OF FLORIDA
    In re:                                                                                    Case No.
    Roncaglia Kim Gibson Jackson                                                              Chapter 13

                                                                                                     Check if this is an AMENDED
                                                                                                     PLAN [0]
                                 Debtor(s)1

                                                                            CHAPTER 13 PLAN

PART 1: NOTICES

To Creditors:              Your rights may be affected by this plan.

You should read this plan and other documents sent to you carefully and discuss them with your attorney. If you do not have an attorney, you may
wish to consult one. If you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney must file an objection to
confirmation prior to the date set for the hearing on confirmation, unless otherwise ordered by the Bankruptcy Court. The Bankruptcy Court may
confirm this plan without further notice if no objection to confirmation is filed. Creditors who are not individuals (i.e.: corporations, LLC’s,
etc.) must have an attorney in order to have their objections considered by the Court. Creditors must file a timely proof of claim in order to be
paid under any plan.

To debtor: You must check one box on each line to state if the plan includes the following items. If an item is checked as “Not included,” or if
both boxes are checked, the provision will be ineffective if set out later in the plan.

    1.1       A limit on the amount of a secured claim, set out in § 3.2, which may result in a partial       Included
              payment or no payment at all to the secured creditor.                                           Not Included
    1.2       Debtor intends to avoid a judicial lien or security interest; see § 3.4.                        Included
                                                                                                              Not Included
    1.3       Nonstandard provisions, set out in Part 8.                                                      Included
                                                                                                              Not Included

PART 2: PLAN PAYMENTS AND PLAN LENGTH

2.1 Payments to the Trustee: The future earnings or other future income of the debtor are submitted to the supervision and control of the trustee.
    The debtor (or the debtor’s employer) shall pay to the trustee the sum of $1750.00 per month for 60 months.
    Total base of plan payments: $105,000.00.

          Payments shall be mailed to the Chapter 13 Trustee at: Leigh D. Hart, Chapter 13 Trustee, Lock Box 2238, Memphis, TN 38101-2238

          Plan Length: The term of the plan is 60 months.

2.2 Tax Refunds: Debtor will supply the trustee with a copy of each income tax return filed during the plan term within 14 days of filing the return
    and will turn over to the trustee all income tax refunds received during the plan term, unless otherwise provided in Part 8.

2.3 Additional Payments (check one):

             None

PART 3: TREATMENT OF SECURED CLAIMS

Unless otherwise ordered by the Court, the claim amount(s), including the value of a secured claim, stated on a timely filed proof of claim will
control over any contrary amount listed below. In the absence of a contrary timely filed proof of claim, the amounts stated below are controlling.

3.1 Secured Debts Which Will Extend Beyond the Length of the Plan

             None

             To be disbursed by the trustee during the plan:



1
    All references to “debtor” shall include both debtors in a joint case.
APPENDIX D                                                                      Chapter 13 Plan                                          Page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
                                          Case 20-40042-KKS          Doc 2       Filed 01/30/20        Page 2 of 4

                                                                                                                                  Interest Rate
 Name                                                                           Amount of Claim           Monthly Payment         (if specified)
 Chase MTG                                                                            230,960.00                   1,100.00       contract rate
Debtor is seeking a mortgage modification pursuant to the terms described above. If Debtor's mortgage modification is approved but the terms are
different than proposed herein, Debtor will amend the Plan to include the terms of the modification. If the proposed modification is denied, Debtor
will amend the plan to cure all arrears and maintain the initial mortgage, or surrender said property.

3.2 Secured Debts Which Will Not Extend Beyond the Length of the Plan

      (a) Secured Claims Subject to Valuation Under 11 U.S.C. § 506.

                  None

                 Each of the following secured claims shall be paid through the plan as set forth below, until the secured value, as determined by the
             bankruptcy court, or the amount of the claim, whichever is less, has been paid in full. The portion of any allowed claim that exceeds the
             amount of the secured claim will be treated as an unsecured claim. The debtor must file a proper motion or notice if any secured claim is
             to be paid less than the amount shown on a timely filed proof of claim.

      Any remaining portion of the allowed claim shall be treated as a general unsecured claim.

                                                                                                                                   Interest Rate
 Name                                                                                             Amount of Secured Claim          (if specified)

 Onemain                                                                                                          5,300.00         5.50%

 W.S. Badcock                                                                                                       700.00         5.50%

 Wells Fargo DLRSV / Wacho                                                                                       14,275.00         5.50%
[Add additional lines, if necessary]

      (b) Secured Claims Not Subject to Valuation Under 11 U.S.C. § 506.

                  None


      (c) Determination of Secured Status and Strip Lien (11 U.S.C § 506).

                  None


3.3 Prepetition Defaults

                  None


3.4 Motions to Avoid Lien

                  None


3.5 Direct Payments to Creditors:

                  None


      Upon entry of the Order Confirming Plan, the automatic stay shall be terminated as to the in rem rights of the creditors whose secured
      claims are being paid direct by the debtor in § 3.5, above.

3.6 Property to be Surrendered

                  None


PART 4: TREATMENT OF TRUSTEE’S FEES, ATTORNEYS’ FEES
AND OTHER PRIORITY CLAIMS, INCLUDING DOMESTIC SUPPORT OBLIGATIONS

                                                                             2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                            Best Case Bankruptcy
                                          Case 20-40042-KKS          Doc 2       Filed 01/30/20          Page 3 of 4


Trustee’s fees and all allowed priority claims, including domestic support obligations other than those treated in § 4.4(c), will be paid in full without
post-petition interest.

4.1 Trustee’s Fee: Trustee’s fees are governed by statute and will be paid through the plan. Trustee’s fees may change during the course of the case.

4.2 Attorney’s Fee (unpaid portion): $ 3,250.00 (fees) $ 300.00 (costs)
    Pursuant to 11 U.S.C. § 521(f)(4)(B) and Standing Order(s) of this Court, the debtor shall file all required annual statements. Debtor’s attorney
    may seek additional fees for filing required annual statements; if the plan is modified due to an increase in income shown on an annual
    statement, the debtor’s attorney may seek additional fees for the plan modification. No advanced notice or opportunity to object to these fee
    applications will be given.


4.3 Filing Fee (unpaid portion): Any unpaid portion of the filing fee will be paid in accordance with the order granting the debtor’s application to
    pay the filing fee in installments.

4.4 Domestic Support Obligations

                  Debtor has no Domestic Support Obligations


4.5 Other Priority Claims

                  None


PART 5: TREATMENT OF NONPRIORITY UNSECURED CLAIMS

5.1 General Nonpriority Unsecured Claims
    Allowed nonpriority unsecured claims that are not separately classified in Part 5.2 will be paid, pro rata. If more than one option is checked, the
    option providing the largest payment will be effective.
    Check all that apply

                   A total of $     .
                        % of the total amount of these claims, an estimated payment of $          .
                   Funds remaining after disbursements have been made to all other creditors provided for in this plan. Allowed nonpriority unsecured
                   claims shall be paid interest to the extent available, not to exceed 6%, unless otherwise provided in Part 8.

5.2 Separately Classified Nonpriority Unsecured Claims

                  None


PART 6: EXECUTORY CONTRACTS AND UNEXPIRED LEASES

      The executory contracts and unexpired leases listed below are assumed. All other executory contracts and unexpired leases are
      rejected. Check one.

           None


PART 7: STANDARD PLAN PROVISIONS

7.1 Title to the debtor’s property shall re-vest in debtor on confirmation of a plan or dismissal of the case, unless otherwise provided in Part 8,
    provided that proceeds from any potential or pending cause of action or other asset not yet liquidated, are property of the Estate and must be paid
    to the Chapter 13 Trustee pending further order of the Court.

7.2 Except as provided above, allowed secured claim holders shall retain liens until liens are released or upon completion of all payments under this
    Plan.

7.3 Secured creditors and lessors to be paid directly by the debtor and/or co-debtors may continue to mail to debtor the customary monthly notices or
    coupons notwithstanding the automatic stay.

PART 8: NONSTANDARD PLAN PROVISIONS

                                                                             3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy
                                          Case 20-40042-KKS          Doc 2        Filed 01/30/20          Page 4 of 4


           None

?     Under Bankruptcy Rule 3015(c), nonstandard provisions must be set forth below. A nonstandard provision is a provision not otherwise
      included in the Official Form or deviating from it. Nonstandard provisions set out elsewhere in this plan are ineffective.

      The following plan provisions will be effective only if there is a check in the box labeled “Included” in Part 1.3.
      Debtor shall pay tax refund to the trustee for 5 years any amount received in excess of $3,600.00.

      Mortgage payments will change in accordance with Notice(s) of Mortgage Payment Change as filed.

      The attorney's fees shall be paid in full upon confirmation only if the Trustee has the funds on hand to ensure the regular monthly mortgage
      payment is paid pursuant to the Plan.

      Any proceeds from claim against Johnson & Johnson will be submitted to the trustee.


PART 9: SIGNATURES OF DEBTOR AND DEBTOR’S ATTORNEY

      If the debtor does not have an attorney, the debtor must sign below; otherwise, the debtor’s signature is optional. The attorney for the debtor, if
      any, must sign below.

 X     /s/ Roncaglia Kim Gibson Jackson                                   X
       Roncaglia Kim Gibson Jackson                                               Signature of Debtor 2
       Signature of Debtor 1


       /s/ India Footman, Esq.                                            Date      January 30, 2020
       Signature of Attorney for Debtor
       India Footman, Esq. 105905
       105905 FL
       1345 Cross Creek Circle
       Tallahassee, FL 32301
       850-597-7396
       indiafootman@footmanlaw.com

By filing this document, the debtor, if not represented by an attorney, or the attorney for the debtor, certifies that the wording and order of
the provisions in this Chapter 13 Plan are identical to those contained in the Official Form adopted by this Court effective on the date of
signing, other than any nonstandard provisions included in Part 8. (www.flnb.uscourts.gov/sites/default/files/forms/lf13_21.pdf)




                                                                              4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy
